COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN RE: GILBERT MALOOLY, AND                       §           No. 08-18-00134-CV
  CHRIS MALOOLY, AS PERSONAL
  REPRESENTATIVE OF THE ESTATE                      §       AN ORIGINAL PROCEEDING
  OF GERALDINE MALOOLY,
  INTERVENORS,                                      §             IN MANDAMUS

                        Relators.                   §

                                              §
                                            ORDER

       Pending before the Court is the Relators’ motion to stay the “ORDER GRANTING

SUPPLEMENTAL REQUEST FOR A PARTIAL INHERITANCE DISTRIBUTION TO THE

EL PASO COMMUNITY FOUNDATION” signed by the Honorable Eduardo Gamboa, presiding

judge of the Probate Court No. 2 of El Paso County, Texas, on July 20, 2018, in cause number

2012-CPR03934. The motion to stay the July 20, 2018 order is GRANTED. The stay will remain

in effect pending resolution of this original proceeding or further order of this Court. All other

relief requested in the motion to stay is denied.

       IT IS SO ORDERED this 30th day of July, 2018.

                                                        PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.